DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 May 2021 has been entered.

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 21 May 2021, in which claim 20 is amended to change the scope and breadth of the claim, and new claims 37-38 are added.

This application is a domestic application, filed 01 Jul 2019; and claims benefit as a CON of 13/392673, which is a 371 of PCT/EP2010/062823, filed 01 Sep 2010, now abandoned.

Claims 20-38 are pending in the current application and are examined on the merits herein.

	The following are modified grounds of rejection responsive to Applicant's Amendment, filed 21 May 2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Amended Claims 20-25, 27-31, and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malette et al. (US 4,532,134, issued 30 Jul 1985, of record) in view of Chatelet et al. (Biomaterials, 2001, 22, p261-268, of record).
Malette et al. teaches a method of achieving hemostasis, inhibiting fibroplasia, and promoting tissue regeneration is described wherein a chitosan solution, or water-soluble chitosan in various solid forms is placed in contact with the tissue wound. The use of chitosan in grafts is contemplated as well as the use of polyglucosamine in wound healing (abstract). Malette et al. teaches method of treating a wound whereby chitosan solution, or solid chitosan sheets, powders, or fibers are placed in contact with a tissue wound thereby forming a coagulum to prevent bleeding and to negate the formation of a blood clot to prevent the formation of fibrin strands which in turn prevents the proliferation of fibroblasts and the synthesis of collagen, thus allowing the promotion of normal tissue regeneration (column 1, lines 55-65). Malette et al. teaches the source of the chitosan as a derivative of chitin, and chitosan as used herein refers to a de-acetylated chitosan (column 2, lines 10-60). Malette et al. teaches a preferred 
Malette et al. does not disclose the specific embodiment comprising administering to the tissue an effective amount of a chitosan with a degree of acetylation of less than 2.5% (instant claim 1). 
Chatelet et al. teaches the role of the degree of acetylation (DA) on some biological properties of chitosan films, and that that keratinocyte proliferation increases when the DA of chitosan films decreases. Thus, DA influences the cell growth in the same way as cell adhesion. (page 261, abstract). Chatelet et al. teaches chitosan is known to possess wound-healing properties and favours both soft and hard tissue regeneration (page 261, right column, paragraph 1). Chatelet et al. teaches it is known 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Malette et al. in view of Chatelet et al. in order to select the method to be administration of chitosan with a degree of acetylation of less than 2.5% from within the scope taught by Malette et al. One of ordinary skill in the art would have been motivated to combine Malette et al. in view of Chatelet et al. with a reasonable expectation of success because both Malette et al. and Chatelet et al. are drawn to the biological activity of chitosan in superficial wound-healing, Malette et al. teaches the permissible deacetylation of the chitosan is 42 to100% and teaches the embodiment of polyglucosamine (100% de-acetylated chitosan), and Chatelet et al. teaches the keratinocyte proliferation increases when the DA of chitosan films decreases in the same way as cell adhesion, teaches a trend of cell adhesion as a function of DA of chitosan films, and teaches chitosan films with low DA may be considered as very good biomaterials not only for cell cultivation but also for superficial wound-healing, providing guidance for selection chitosan with a low DA from within the range taught by Malette et al. in order to improve wound-healing activity. Further, Chatelet et al. teaches one of 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 21 May 2021, have been fully considered and not found to be persuasive.
	Applicant again notes that the lowest value embodiment of DA% disclosed in Chatelet et al. is the embodiment of the BGL25 sample having 2.5 ± 0.15 DA(%) as disclosed at page 263, table 1. Applicant notes that the instant application provides evidence in the form of a comparison between 1.5% acetylated chitosan encompassed within the scope of the claimed invention compared to reference samples of 4% acetylated chitosan and 16% acetylated chitosan. However, as discussed in the Advisory Action, no comparison is made to the BGL25 sample disclosed in Chatelet et al., which is seen to be a closer prior art embodiment than the reference sample of 4% acetylated chitosan described in the instant application, or to the alternative of polyglucosamine (100% de-acetylated chitosan) disclosed in Malette et al. and encompassed within what Malette et al. describes as their invention. Further, Chatelet et al. at page 266, figure 4 and discussed at paragraph spanning page 263-264 

Amended Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malette et al. (US 4,532,134, issued 30 Jul 1985, of record) in view of Chatelet et al. (Biomaterials, 2001, 22, p261-268, of record) as applied to claims 20-25, 27-31, and 34-36, and further in view of Azad et al. (J Biomed Mater Res Part B: Appl Biomater, 2004, 69B, p216-222, of record).
Malette et al. and Chatelet et al. teaches as above.
Malette et al. and Chatelet et al. does not specifically teach the film is less than 1 mm thick (instant claim 26).
Azad et al. teaches chitosan membrane as a wound-healing dressing with a thickness of 10 μm (page 216, abstract; page 218, right column, table I). Azad et al. teaches the membranes were formed by drying on a rimmed plate (page 217, left column, paragraph 1). 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Malette et al. and Chatelet et al. further in view of Azad et al. to 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 21 May 2021, have been fully considered and not found to be persuasive.
Applicant remarks regarding the combined teachings of Malette et al. in view of Chatelet et al. are addressed as above.

Amended Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malette et al. (US 4,532,134, issued 30 Jul 1985, of record) in view of Chatelet et al. (Biomaterials, 2001, 22, p261-268, of record) as applied to claims 20-25, 27-31, and 34-36, and further in view of Mattioli-Belmonte et al. (Journal of Bioactive and Compatible Polymers, 2007, 22(5), p525-538, of record).
Malette et al. and Chatelet et al. teaches as above.
Malette et al. and Chatelet et al. does not specifically teach the composition is provided as a spray composition (instant claim 32).
Mattioli-Belmonte et al. teaches recent advances in process chemistry have made it possible to make chitosan and chitin nanofibril materials more flexible and 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Malette et al. and Chatelet et al. further in view of Mattioli-Belmonte et al. to apply the composition as a spray composition. One of ordinary skill in the art would have been motivated to combine Malette et al. and Chatelet et al. further in view of Mattioli-Belmonte et al. with a reasonable expectation of success because all of Malette et al., Chatelet et al., and Mattioli-Belmonte et al. are drawn the use of chitosan for wound-healing, Malette et al. teaches method of treating a wound whereby chitosan solution, or solid chitosan sheets, powders, or fibers are placed in contact with a tissue wound, and Mattioli-Belmonte et al. teaches preparations include a spray, a gel, and a gauze, suggesting it would have been obvious to formulate the composition to be administered in different forms. See also MPEP 2144.07, providing "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)" By analogous reasoning, the selection of a known form, such as a spray, based on its suitability for the same intended use of administering a chitosan composition for the purpose of treating a wound, wiould have been obvious.
Response to Applicant’s Remarks:

Applicant remarks regarding the combined teachings of Malette et al. in view of Chatelet et al. are addressed as above.

Amended Claims 33 and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malette et al. (US 4,532,134, issued 30 Jul 1985, of record) in view of Chatelet et al. (Biomaterials, 2001, 22, p261-268, of record) as applied to claims 20-25, 27-31, and 34-36, and further in view of Malmquist et al. (J. Oral Maxillofac. Surg., 2008, 66, p1177-1183, cited in PTO-892). Evidence of the properties of pharmaceutically acceptable saline is provided by Reddi (Reddi, B.AJ., Int. J. Med. Sci. 2013, 10(6), p747-750, cited in PTO-892).
Malette et al. and Chatelet et al. teaches as above.
Malette et al. and Chatelet et al. does not specifically teach the chitosan-containing composition is provided as a kit in combination with a detachment solution (instant claim 33). 
	Malmquist et al. teaches a known product is the HemCon Bandage combat
wound dressing which is applied over wounds to provide hemostasis, and which is composed of freeze dried chitosan with a non-stick polybacking. (page 1178, left column, paragraph 2-4; page 1179, table 1) Malmquist et al. teaches the HemCon Bandage is removed with sterile saline or water applications. (page 1178, right column, paragraph 3; page 1179, table 1). Reddi provides evidence that commercial saline solution for infusion has an acidic pH around 5.5 which is mostly due to dissolved CO2 
	It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Malette et al. and Chatelet et al. further in view of Malmquist et al. to provide the composition as a kit in combination with a detachment solution such as sterile saline or water. One of ordinary skill in the art would have been motivated to combine Malette et al. and Chatelet et al. further in view of Malmquist et al. with a reasonable expectation of success because all of Malette et al., Chatelet et al., and Malmquist et al. are drawn the field of chitosan as a hemostatic material or bandage, Malmquist et al. teaches the HemCon Bandage is removed with sterile saline or water applications, and it would have been obvious to one of ordinary skill in the art to provide such sterile saline or water for such use. Reddi provides evidence that commercial saline solution for infusion is acidic due to dissolved CO2 from the atmosphere, implying that similarly sterile saline would be acidic for the same scientific reasoning. Regarding the publication date of Reddi, MPEP 2124 provides that "In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism." In the instant case Reddi provides evidence of the scientific reasoning implying the characteristics or properties of sterile saline taught by Malmquist et al. 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 21 May 2021, have been fully considered and not found to be persuasive.
Applicant remarks regarding the combined teachings of Malette et al. in view of Chatelet et al. are addressed as above.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN S LAU/Primary Examiner, Art Unit 1623